UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 Read instructions at end of Form before preparing Form. Please print or type. 1. Name and address of issuer: Dreyfus International Funds, Inc. 200 Park Avenue New York, NY 10166 2. The name of each series or class of securities for which this Form is filed (If the form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes): [ X ] 3. Investment Company Act File Number: 811-7502 Securities Act File Number: 33-58248 4(a). Last day of fiscal year for which this notice is filed: August 31, 2012 4(b). [ ] Check box if this Form is being filed late (i.e. more than 90 calendar days after the end of the issuer’s fiscal year). (See Instruction A.2) Note: If the Form is being filed late, interest must be paid on the registration fee due. 4(c). [ ] Check box if this is the last time the issuer will be filing this Form. Dreyfus Brazil Equity Fund - Class A 5 . Calculation of registration fee: (I) Aggregate sale price of securities sold during the $ 10,430,576 fiscal year pursuant to section 24(f): - (ii) Aggregate price of securities redeemed or $ (15,216,901 ) repurchased during the fiscal year: - (iii) Aggregate price of securities redeemed or $ 0 repurchased during any PRIOR fiscal year ending no - earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: (iv) Total available redemption credits [add Items $ (15,216,901 ) 5(ii) and 5(iii): - (v) Net Sales - if Item 5(I) is greater than Item $ 0 5(iv) [subtract Item 5(iv) from Item 5(i)]: - (vi) Redemption credits available for use in future $ (4,786,325
